Judgment, Supreme Court, New York County (Ira F. Beal, J.), rendered October 2, 1990, *538convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of from four and one-half to nine years, unanimously affirmed.
Defendant was arrested by undercover officers who had observed him and his accomplice engage in three separate drug transactions. Defendant, attempting to flee the arresting officers, discarded a black pouch which was recovered and found to contain 36 pink capped vials of crack. " '[AJfter viewing the evidence in a light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621, quoting Jackson v Virginia, 443 US 307, 319). Nor was the conviction against the weight of the evidence (People v Bleakley, 69 NY2d 490). Concur — Carro, J. P., Rosenberger, Kupferman, Kassal and Smith, JJ.